Citation Nr: 0320644	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  95-09 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from June 1960 to 
March 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1994, rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for a back disability, finding that an 
injury to the back sustained by the veteran in service had 
healed without residuals and that a post service job injury 
in 1977 was not related to the injury in service.  The 
veteran testified at a Travel Board hearing in May 1997 in 
connection with his appeal.  By a decision in June 1997, the 
Board denied service connection for a low back disability on 
the basis that the claim was not well grounded.

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals (now known as the United 
States Court of Appeals for Veterans Claims) (Court).  By a 
memorandum decision of February 1999, the Court held that the 
Board's June 1997 finding that the claim was not well 
grounded was incorrect as a matter of law and vacated the 
decision for further adjudication.  In April 2000, the Board 
remanded the case to the RO for additional evidentiary 
development required to satisfy the statutory duty to assist 
and for readjudication in light thereof.  Pursuant to the 
remand, the RO conducted a field examination which entailed a 
visit to the veteran's home by a VA field examiner to obtain 
additional information and authorization to obtain 
documentation from private medical providers.  Attempts to 
obtain additional documentation were ultimately unsuccessful.  
In view of the inability to obtain additional medical 
evidence, the RO determined that an orthopedic examination 
requested by the Board to obtain an opinion concerning any 
etiological relationship between current low back disability 
and service could not be conducted without adequate 
documentation.  The RO continued the prior denial of the 
claim and returned the case to the Board.  The matter is now 
before the Board for further review on appeal.  

Pursuant to authority granted by newly promulgated VA 
regulations, the Board undertook additional evidentiary 
development before adjudicating the issue on appeal.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)).  


REMAND

Following a review of the claims file, the Board finds that, 
for the reasons that follow, additional actions by the RO are 
necessary before the issue on appeal may be further reviewed 
by the Board.

VCAA compliance

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), which, 
among other changes, expanded the notification and duty to 
assist obligations owed to claimants.  Regulations to 
implement the VCAA have been issued [66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159)] 
and the requirements of VCAA were further clarified by the 
Court in Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the record shows that, aside from 
setting forth the text of the VCAA regulations in the April 
2002 supplemental statement of the case, the RO has not 
referenced or discussed the VCAA in developing and 
adjudicating the veteran's appeal.  In particular, the RO has 
not provided the veteran written notice of the requirements 
of the VCAA, either by a notice letter of its own or by use 
of a recommended VCAA notice letters prepared by the Veterans 
Benefits Administration.  The RO has not advised the veteran 
of the division of responsibilities between VA and the 
claimant in obtaining evidence under the VCAA or discussed 
the extent to which the VCAA was satisfied.  See Quartuccio, 
id.; Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Under the regulations, as interpreted by Quartuccio, VA must 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  VA must also advise a claimant which evidence the 
claimant must supply and which evidence the VA will obtain on 
his or her behalf.  

Although the Board has undertaken certain evidentiary 
development consistent with the requirements of the VCAA, it 
remains the RO's responsibility to ensure that the 
notification and development required by the VCAA are 
performed in full in this case.  Until the RO has considered 
whether any additional notification or development action is 
required under the VCAA, it would potentially be prejudicial 
to the veteran for the Board to issue a decision at this 
time.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Initial RO review of new evidence  

As noted above, pursuant to authority granted by newly 
promulgated VA regulations, the Board undertook additional 
evidentiary development relevant to the issue on appeal.  See 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 
38 C.F.R. § 19.9(a)(2)).  The veteran underwent a VA 
examination in December 2002 and that examination resulted in 
a report and addendum that must be reviewed in connection 
with the adjudication of the veteran's appeal.  

The adjudication of this appeal is controlled by the recent 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), which invalidated portions of the 
above-referenced VA regulations that were promulgated to 
enable the Board both to conduct evidentiary development and 
decide appeals using the evidence it had obtained.  
Specifically, the Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the originating agency for initial 
consideration or obtaining the appellant's waiver.  The 
Federal Circuit found that the regulation is contrary to the 
requirement of 38 U.S.C. § 7104(a) that "[a]ll questions in 
a matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  

The consequence of the Federal Circuit's ruling is that the 
Board no longer is authorized to decide appeals on the basis 
of evidence that has not been reviewed initially by the RO, 
absent waiver by the appellant.  Consequently, the case must 
be remanded to the RO for initial consideration of the newly-
obtained material in accordance with the usual adjudication 
procedures.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded to the RO for the following 
actions:  

1.  The RO should ensure that all 
development and notification actions 
required to satisfy the VCAA are 
undertaken with respect to the issue on 
appeal.  

2.  The RO should readjudicate the appeal 
in light of all of the relevant evidence 
of record.  If the determination is 
adverse to the veteran, a supplemental 
statement of the case should be prepared 
and the veteran and his representative 
should be allowed a reasonable period of 
time for reply.  

Thereafter, the remanded issue should be returned to the 
Board for further review, if in order.  No action is required 
of the veteran until he receives further notice.  The purpose 
of this remand is to satisfy the requirements of the law.  
The Board does not intimate any factual or legal conclusions 
as to the outcome ultimately warranted in this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


